—Judgment, Supreme Court, Bronx County (Fred Eggert, J.), rendered June 16, 1992, convicting defendant, after a jury trial, of manslaughter in the first degree and sentencing him to a term of 7 to 21 years, unanimously affirmed.
We reject defendant’s argument that the trial court improperly instructed the jury on the subjective element of justification. When viewed in its entirety, the charge clearly conveyed the appropriate standard to the jury (People v Adams, 69 NY2d 805). Defendant also claims that the court erred in its jury charge by implying that a justification defense was available only if defendant reasonably believed that the deceased was "pulling out a gun”. However, this illustration was only an example used by the court to describe the circumstances under which defendant’s actions would have been justified. The court clearly indicated, in both the main charge and supplemental instructions, that the "pulling of a gun” by the deceased was not required for the defense. We have considered defendant’s remaining arguments and find them to be both unpreserved and without merit. Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.